Citation Nr: 1509400	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-08 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS).  

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to an initial disability rating for post-traumatic stress disorder (PTSD) in excess of 50 percent.  

REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs

WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from November 1989 to February 1993 and he served in Southwest Asia during the Persian Gulf Conflict from October 1990 to April 1991. 

This matter came before the Board of Veterans' Appeals (Board) from a January 2012 rating decision which granted service connection for PTSD and assigned an initial 50 percent disability rating, all effective October 12, 2011 (date of receipt of original VA claim).  Also, a May 2012 rating decision granted service connection for tinnitus which was assigned an initial 10 percent disability rating but denied service connection for CFS.  A July 2012 rating decision denied service connection for migraine headaches.  The Veteran has timely perfected appeals from these decisions except as to the effective date and initial rating assigned for tinnitus as well as the effective date for service connection for PTSD, and as there is no jurisdiction conferring Notice of Disagreement (NOD) to the downstream elements of effective date or compensation level for tinnitus, no such issues are now in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

As the Veteran has disagreed with the initial rating of 50 percent for PTSD, the Board has recharacterized the issue as being the propriety of the assignment of the initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran and his wife testified before the undersigned at a videoconference in August 2013.  A transcript thereof is contained within Virtual VA.  Following the hearing additional evidence was submitted, together with a waiver of initial RO consideration of such evidence.  

A January 2014 rating decision which denied service connection for sleep apnea, was confirmed and continued by an August 2014 rating decision.  A statement of the case (SOC) addressing service connection for sleep apnea was issued in February 2015.  However, as yet, that appeal has not been perfected by the filing of a substantive appeal, VA Form 9 or equivalent.  Thus, that matter is not now before the Board.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS), associated with this appeal, a review of which reveals that a transcript of the August 2013 Board videoconference, VA treatment (CAPRI) records, reports of VA examinations, and rating decisions in January and August 2014 are contained in Virtual VA, and the February 2015 SOC is in VBMS.  


FINDINGS OF FACT

1.  CFS has not been diagnosed and did not manifest during service and is otherwise not shown to be related to service, and is not proximately due to or the result of or aggravated by the service-connected PTSD;  and CFSis not due to an undiagnosed illness and it is not shown to be an unexplained chronic multi-symptom illness.  

2.  The Veteran's migraine headaches are a known clinical diagnosis which did not manifest during service and are otherwise not shown to be related to service, and are not proximately due to or the result of or aggravated by the service-connected PTSD are are not due to an undiagnosed illness or shown to be an unexplained chronic multi-symptom illness.  

3.  The Veteran's PTSD has been manifested by occupational and social impairment which most nearly approximates reduced reliability and productivity.  There is no evidence of suicidal ideations, frequent panic attacks, or illogical or obscure speech.


CONCLUSIONS OF LAW

1.  The criteria for service connection for CFS are not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.317 (2014).

2.  The criteria for service connection for migraine headaches are not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.317 (2014).

3.  The criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA must notify claimants what information or evidence is needed for claim substantiation prior to an initial unfavorable decision and who will provide such.  If untimely, any such error may be cured by providing notice followed by readjudication, e.g., in a supplemental statement of the case (SSOC).  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In service connection claims, VA must inform a claimant of all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the RO provided the Veteran with notice of the elements required for service connection and of the respective evidence gathering duties by letter in December 2011 as to claims for service connection for PTSD, CFS, and migraine headaches, and again in February and April 2012 as to the claims for service connection for CFS, and migraine headaches, prior to the initial adjudication of the claim for service connection for CFS in May 2012 and for migraine headaches in July 2012.   

As to the claim for a higher initial rating for PTSD, this appeal arises from an NOD to the initial rating assigned upon granting service connection.  In such cases, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) and Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As required, VA has made reasonable efforts to identify and obtain relevant records.  The Veteran's service treatment records (STRs) have been obtained, as have his VA treatment records.  In addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims called Virtual VA, in which some of the Veteran's medical records have been associated.  There is no suggestion in the record that there are any relevant private clinical records.  

Under the VCAA, in a case such as now before the Board, VA obligated to obtain VA examinations.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.326 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been afforded VA examinations as to all the claims, and opinions have been rendered, in conjunction with the claims for service connection for CFS and migraine headaches.  See 38 U.S.C.A. § 5103A(a)(1) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) and Locklear v. Nicholson, 20 Vet. App. 410, 418 - 19 (2006); and 38 C.F.R. § 3.159(c)(4)(i).  The adequacy of the examinations and medical opinions are not challenged, and the Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

Here, the testimony and questioning at the hearing focused on the elements for claim substantiation.  The issues on appeal were identified and the representative and the undersigned specifically elicited testimony as to the relevant clinical history and needed elements for service connection and the severity of his service-connected PTSD and the effect such has on his employability.  Also, neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  Thus, the Board finds that, consistent with Bryant, Id., the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. 

Lastly, at the videoconference it was requested that the appeal be held open for 60 days for the submission of additional evidence.  Page 5.  Subsequently, such additional evidence was received, together with a waiver of initial RO consideration of such evidence.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), if the chronicity is shown as such in service or manifests to 10 percent or more within one year of service discharge (under § 3.307), or, if there is continuity of symptomatology after service.  The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).  Here, however, neither chronic fatigue syndrome nor migraine headaches are listed as chronic diseases at 38 C.F.R. § 3.309(a).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1). 

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome (CFS); (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria for a medically unexplained chronic multi-symptom illness; or (C) Any diagnosed illness that the Secretary determines warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i). 

The term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

Under 38 C.F.R. § 4.88a(a), for VA purposes, the diagnosis of chronic fatigue syndrome requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, (x) sleep disturbance.  

When a Veteran has engaged in combat with the enemy VA shall accept satisfactory lay or other evidence of that a particular event occurred, if consistent with the circumstances, conditions or hardships of service, even if there is no official record of such event.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (noting that 38 U.S.C.A. § 1154(b) "does not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected").   

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Background

The Veteran's October 1989 examination for entrance into active service was negative, as was an adjunct medical history questionnaire.  

A February 1990 clinical record shows that the Veteran had a cold, with a cough and a sore throat.  The assessment was a viral upper respiratory infection (URI).  

A June 2, 1990 clinical record shows that the Veteran complained of trembling and headaches.  He appeared weak, and he had sluggish and slurred speech.  The assessment was heat exhaustion  

A June 26, 1991, Southwest Asia Demobilization/Redeployment Medical Evaluation shows that the Veteran reported feeling tired all the time.  In a medical history questionnaire dated June 26, 1991, the Veteran reported having or having had frequent or severe headaches, as well as dizziness or fainting spells.  He related having coughed up blood while in the desert, and at home, on occasions.  

On June 9, 1992, the Veteran reported vomiting and feeling dizzy, as well as having abdominal pain and headaches.  He reported feeling weak and tired all day.  The assessment was "viral gastritis/flu."  

A June 12, 1992, clinical record shows that the Veteran had sought evaluation for complaints which included having had headaches for the last two days, and a cough.  He complained of fatigue, chills, headaches, and a productive cough.  After a physical examination the assessment was that he had a viral syndrome which was slowly resolving.  

A June 16, 1992, clinical record shows that the Veteran complained of still having symptoms of the flu and requested antibiotics for his symptoms.  His symptoms included complaints of weakness and frontal headaches.  The assessment was bronchitis.  A chest X-ray revealed left lower lobe pneumonia.  

The November 1992 examination for service discharge was negative and a chest X-ray was within normal limits.  In an adjunct medical history questionnaire the Veteran reported not having or having had, frequent or severe headaches, dizziness or fainting spells, or a head injury.  It was reported that his left lower lobe pneumonia in June 1992 had cleared and after being treated with antibiotics, had resolved.  

The Veteran's original VA claim for compensation was received in October 2011, in which he claimed service connection for chronic fatigue and headaches as due to either environmental exposure or to PTSD, and he also claimed service connection for the latter.  

A December 2011 VA outpatient treatment (VAOPT) record shows that the Veteran complained of difficulty falling asleep and staying asleep, as well as headaches.  

On VA examination in January 2012 for evaluation of the Veteran's claimed headaches, it was reported that he had been diagnosed with migraine headaches.  He reported that his headaches had begun during service in Iraq, at which time his headaches would last for 2 days.  He did not remember if he was treated for his headaches but since service his headaches had progressively worsened.  He had self-treated with over-the-counter Tylenol.  He had been noted to have elevated systolic blood pressure when seen by his primary care provider in December 2011 and had been started on Inderal, without any noted improvement in the headaches thus far.  His headaches occurred 3 to 4 times weekly and lasted from 1 hour to all day.  He stated that he typically had nausea and sometimes vomiting with the headaches, and sensitivity to light.  The examiner commented that the Veteran's headaches, when prostrating, were limiting as to all occupational activities and only after the headaches subsided could he return to work, as a self-employed carpenter.  Moreover, the headaches were a diagnosed illness and not related to environmental exposures he experienced during service in the Gulf.  

On VA examination in January 2012 for evaluation of the Veteran's claimed CFS, it was noted that medically, an undiagnosed illness could be established when findings were present that could not be attributed to a known, clearly defined disease after ruling out all likely diagnostic possibilities.  Also, examples of a medically unexplained chronic multi-symptom illness included CFS.  Signs and symptoms that might represent an "undiagnosed illness" or diagnosed medical unexplained chronic multi-symptom illness" included fatigue, headaches, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, sleep disturbance, as well as gastrointestinal and cardiovascular signs and symptoms.  

The Veteran was found not to have a respiratory condition, gastrointestinal or cardiovascular condition or musculoskeletal condition.  As to a neurological condition, he did have headaches and as to a neuropsychological condition he had PTSD.  He did not have an infectious disease, an immune disorder or nutritional deficiency, e.g., chronic fatigue syndrome.  There were no diagnosed illnesses for which no etiology had been established.  As to additional signs or symptoms, he had fatigue.  

The examiner noted that the Veteran reported having a history of fatigue that was gradual in onset and which had progressively worsened over the years.  He denied having any low grade fever, nonexudative pharyngitis, palpable or tender lymph nodes, generalized muscle aches or weakness, worsening fatigue after exertion or migratory joint pains.  He had continued to work as a self-employed carpenter, working more than 40 hours weekly.  He was not on any medication for his fatigue.  He described a poor ability to fall asleep and awoke frequently during the night, such that he did not feel refreshed upon awaking.  He was frequently awoken by his headaches.  The examiner stated that the Veteran did not meet the criteria for chronic fatigue syndrome because his chronic fatigue was not severe enough to reduce or impair his average daily activity below 50 percent of his pre-illness activity.  He was still able to work a daily rigorous job, despite his fatigue.  Also, there were other diagnoses which could be contributing to the fatigue, which included sleep dysfunction, PTSD, and symptomatology and risk factors such as his history of a deviated nasal septum prior to service and his sleep apnea.  These factors reduced the quality of his sleep which, in turn, caused him to have daytime sleepiness which was manifested as fatigue.  

The examiner also stated that the Veteran's migraine headaches were considered a diagnosable chronic multi-symptom illness with a partially explained etiology.  There was no evidence that linked migraine headaches to an exposure event experienced while in Southwest Asia.  

In a February 2012 statement the Veteran reported that during his deployment during Operation Desert Storm he began having what he called massive migraine headaches and after service these had intensified.  He had been self-employed after service as a carpenter.  He had not sought postservice treatment for headaches but had taken Tylenol, without relief.  

In a February 2012 statement the Veteran's fiancée reported that he had chronic headaches and a problem with his memory.  After service he had only taken Tylenol.  In the past, he had always had energy to do anything but now he was constantly tired or fatigued, having a low energy level.  He did not sleep throughout the night, and he had nightmares.  

On VA examination in March 2012 for evaluation of CFS the Veteran's claim file was reviewed and it was reported that the Veteran had not been diagnosed as having chronic fatigue syndrome.  He reported having a history of fatigue for over 20 years and that his symptoms began during service.  After service discharge in 1993, he continued to have fatigue but had not sought treatment for it.  Similarly, he had had PTSD symptoms but had only sought treatment last year.  He reported having trouble sleeping at night and would awaken feeling tired.  He had been self-employed since service, working more than 40 hours weekly in construction.  He denied having had low grade fevers, nonexudative pharyngitis, palpable or tender lymph nodes, generalized muscle aches or weakness, worsening fatigue after exertion or migratory joint pains.  He reported that his fatigue was constant and did not wax or wane.  He did not take medication for chronic fatigue.  

The examiner reported that the Veteran had not had an acute onset of CFS.  He had not had debilitating fatigue which reduced daily activity level to less than 50 percent of the pre-illness level.  He reported that his fatigue was constant, and did not wax or wane.  

The examiner reported that a review of the medical records revealed no evidence of a diagnosis or treatment of CFS.  The Veteran did not meet the criteria for chronic fatigue syndrome because his chronic fatigue was not severe enough to reduce or impair his average daily activities to below 50 percent of his pre-illness activity.  He had been self-employed and working full-time since his military service.  There were other diagnoses which could be contributing to the fatigue, which included disturbed sleep, PTSD, depression, and hypertension.  

On VA examination in March 2012 for evaluation of headaches the Veteran's claim file was reviewed.  He had been diagnosed as having migraine headaches.  He reported having had migraine headaches for 20 years, occurring at least 4 times weekly.  He was unsure of what caused the headaches.  His headaches worsened with light or noise and he described them as causing a pounding and throbbing pain, as well as nausea, vision changes, and occasional vomiting.  He took medication for the headaches.  He reported that his headaches were incapacitating and that he could not work until they resolved.  The examiner opined that the headaches were less likely as not proximately due to or the result of a service-connected disorder.  The rationale was that a review of research articles did not show any evidence that migraine headaches were etiologically related to PTSD.  Thus, it was less likely than not that the migraine headaches were related to the service-connected PTSD.  

A March 2012 VA outpatient treatment (VAOPT) shows that the Veteran sought an appointment because he reported having no energy, being sick all the time, and only wanting to sleep.  

With his May 2012 NOD the Veteran submitted a copy of an article from a VA internet site which states that Gulf War Veterans who develop CFS do not have to prove a connection between their illness and military service.  The Veteran highlighted in yellow some of the symptoms, e.g., fatigue, headache, muscle pain, and poor sleep.  He also submitted information from a website of the Center for Disease Control (CDC) that a diagnosis of CFS should be considered if there had been chronic fatigue for 6 or more consecutive months, which significantly interfered with daily activities and work and has 4 or more of 8 listed symptoms, including post-exertion malaise, unrefreshing sleep, significantly impaired short-term memory or concentration, muscle pain, multi-joint pain without swelling or redness, headaches of a new type, pattern or severity, tender cervical or axillary lymph nodes, and a frequent or recurring sore throat.  

On VA examination for evaluation of the Veteran's headaches in June 2012 it was reported that the Veteran had a diagnosis of migraine headaches.  The Veteran reported that the headaches began in 1993 and was diagnosed as such when he was in Iraq.  His current symptoms associated with the headaches were nausea, sensitivity to light and sound, and occasional vomiting.  He reported having an aura or scotomata prior to the onset of headaches.  He was taking medication for his headaches.  He had prostrating attacks of migraine headache pain but none from non-migraine headache pain.  His headaches impacted his ability to work, such that he could not function when he had a migraine headache.  The examiner reviewed the Veteran's claim file, including service records, and opined that while the Veteran had a headache in June 1990 due to heat exhaustion, the headaches were less likely than not incurred or caused by an injury, event or illness during service.  His current migraine headaches were less likely than not incurred in or caused by the complaints of headaches during service.  The rationale was that no migraine headaches were ever diagnosed during service.  His headaches during service were related to various illnesses, e.g., dehydration and heat exhaustion in 1990, and were not related to the currently diagnosed migraine headaches.  

In a September 2012 statement from the Veteran's current wife she stated that perhaps the reason that the Veteran was not diagnosed with migraine headaches during service is because he was in combat.  It was reported that his current headaches were not related to dehydration because he drank plenty of fluids but continued to have headaches.  She reported that a VA examiner had explained that the Veteran's headaches were triggered as a result of his time in the desert.  

At the August 2013 videoconference the Veteran testified that he had headaches during active service while in combat overseas in the Persian Gulf Conflict. He believed that the headaches were due to fumes from burning oil fields and similar hazards or possibly due to the multiple inoculations he had been given. At that time he had gotten some medicine for the headaches and he had been told that it was thought that the headaches were due to his being dehydrated (apparently when the STRs reflect he was treated for heat exhaustion).  But, the headaches had continued even when he was not dehydrated and the headaches had progressively worsened over 20 some years. He believed that the headaches had been diagnosed as migraine headaches. His wife testified that she had known him since shortly after he returned from military service, although they had been married over only a little over a year. During the time she had known him he had complained of headaches, and he would ask for Tylenol to attempt to control the headaches.  See pages 10 through 13 of the transcript. 

As to CFS, the Veteran testified at the videoconference that he had been fatigued during active service while in combat overseas in the Persian Gulf Conflict or possibly due to the multiple inoculations he had been given. He believed that the chronic fatigue was due to fumes from burning oil fields and similar hazards. He had multiple symptoms, one of which was being fatigued and no one had ever been able to specifically state why he was chronically fatigued.  Pages 14 through 17. 

Following the videoconference the Veteran submitted additional VA clinical records, with a waiver of initial RO consideration.  These include a May 2013 clinical record that the Veteran's memory problems seemed much more severe than could be reasonably expected from PTSD.  He was to have further testing and be evaluated for possible Alzheimer's disease.  In June 2013 he had a CT scan of his head which revealed atherosclerosis but no evidence of an acute intracranial process.  

The Veteran also submitted an August 2013 report of a VA evaluation for headaches which shows that he had been diagnosed with migraine headaches.  An additional diagnosis which pertained to his headaches was hypertension.  His headaches were described and it was noted that he took medication for the headaches.  Light aggravated his headaches, and he would have associated symptoms of nausea, vomiting, sensitivity to light and sound, and upset stomach.  He had characteristic and very frequent and prolonged prostrating migraine headache pain, and they impacted his ability to work.  

An undated VAOPT record noted that the Veteran was present in conjunction with disability claims and he reported that his headaches started during military service when he was 30 years of age.  

An October 2013 VAOPT shows that after a neurologic consultation, which included a physical examination, the assessment were that the Veteran had (1) migraines with visual and sensory aura and basilar type features, (2) medication overuse headaches, (3) chronic daily headaches, (4) hypertension, and (5) obstructive sleep apnea.  

On VA examination in January 2015 for evaluation of sleep apnea it was noted that the Veteran's type of sleep apnea had been diagnosed by a sleep study as obstructive sleep apnea.  Obstructive sleep apnea was by definition caused by an anatomic obstruction or collapse of the upper airways during sleep.  The anatomic obstruction described in medical literature is associated with obesity, obstruction of the nasal or oropharyngeal passages by adipose tissue, anatomic positioning resulting in obstruction, swelling or hypertrophy of the upper airway anatomy.  The Veteran's PTSD with its recognized sleep disturbances less than likely had any effect on anatomic obstruction of the upper airways during sleep to prevent airflow or breathing.  

Analysis

CFS

Initially, the Board notes that there are multiple diagnoses which account for the Veteran's multiple complaints of fatigue during his military service.  For example, he appeared weak in June 1990 when he was treated for heat exhaustion.  In early June 1992 his complaints of feeling weak and tired were associated with an infection which was thought to be either viral gastritis or flu.  Only a few days later, when he still complained of fatigue, it was noted that his viral syndrome was resolving, and a few days after that, when he still complained of weakness, it was felt that he had bronchitis, and a chest X-ray revealed that he had pneumonia.  

After his November 1992 discharge from active service the Veteran actively worked for many years as a carpenter.  It is not until after he filed his claim for service connection for chronic fatigue syndrome that there are any clinical notations or histories reported by the Veteran of having continuously had fatigue since his military service.  

A January 2012 VA examiner concluded that the Veteran did not meet the criteria for chronic fatigue syndrome because his fatigue was not severe enough to reduce or impair his average daily activity below 50 percent of his pre-illness activity, inasmuch as he had been able to work a daily rigorous job, despite his fatigue.  Also, there were other diagnoses which could be contributing to the fatigue, which included sleep dysfunction related to PTSD, and symptomatology and risk factors such as his history of a deviated nasal septum and his sleep apnea.  These factors reduced the quality of his sleep which, in turn, caused him to have daytime sleepiness which was manifested as fatigue. 

The mere fact that the Veteran has some sleep impairment due to his service-connected PTSD does not establish that such sleep impairment from PTSD has caused or contributed to chronic fatigue syndrome.  In fact, chronic sleep impairment is a symptom specifically listed in the General Rating Formula for Mental Disorders, at 38 C.F.R. § 4.130, for a 30 percent disability rating.  And, in this case the Veteran is in receipt of a 50 percent disability rating for PTSD which, thus, encompasses chronic sleep impairment.  

In this regard, the Board has considered the information which the Veteran has obtained from an Internet website of the CDC.  However, VA is bound by the regulatory definition of chronic fatigue syndrome at 38 C.F.R. § 4.88a, which requires the reduction of activity level by at least 50 percent for at least 6 months, which is a level of impairment notreqruied for such a diagnosis by CDC.  

In any event, a March 2012 VA examiner also concluded that the Veteran did not meet the criteria for CFS because the Veteran's fatigue had not been severe enough to reduce or impair his average daily activities to below 50 percent of his pre-illness activity.  That examiner observed, as had the January 2012 VA examiner, that the Veteran had been self-employed and working full-time since his military service.  Also, as with the January 2012 VA examiner, the March 2012 VA examiner observed that there were other diagnoses which could be contributing to fatigue, which included disturbed sleep, PTSD and an adjunct symptom of depression, as well as hypertension.  

The Board finds the rationale expressed by two different VA examiners, one in January 2012 and the other in March 2012, are essentially the same and the Board finds them to be persuasive.  The acute illnesses during service accounting for his then complaints or symptoms of fatigue, as well as the lack of the requisite 50 percent reduction in the Veteran's activity level for several decades after service, in light of his self-employment in a rigorous occupation, refute the clinical histories beginning only in 2011 of his having continuously had fatigue since his military service.  With respect to an unexplained chronic multi-symptom illness, it is clear that the Veteran has multiple symptoms due to PTSD, listed in the General Rating Formula for Mental Disorders, at 38 C.F.R. § 4.130, in addition to nonservice-connected sleep apnea and hypertension.  The evidence does not show that varied symptoms of his well established and diagnosed disabilities are in any way due to an unexplained chronic multi-symptom illness.  

In sum, the evidence does not show the existence of diagnosed chronic fatigue syndrome or of an undiagnosed illness manifested by fatigue or of an unexplained chronic multi-symptom illness.  

Migraine Headaches

The Veteran wife reported in the September 2012 statement that a physician explained that the Veteran's headaches were triggered due to his time in the desert.  At the hearing he reported that initially he was told during service that his headaches were due to dehydration.  This was apparently when he had heat exhaustion.  However, he had heat exhaustion in June 1990 and this predates his military service in the Persian Gulf which began in October 1990.  As with the claim for chronic fatigue syndrome, the Veteran had varied but acute illnesses associated with his in-service complaints of headaches.  

As to this, there is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Also, lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, this does not mean that in adjudicating a claim that a layperson's statements of what he or she was told by medical personnel must be blindly accepted as true.  While the holding in Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) that "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it [is] through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence" is no longer binding in light Davidson, at 1316 and Jandreau, at 1377, both Id., the reasoning in Washington, Id. at 368, is persuasive particularly in circumstances in which the layperson is reciting matters of a complex medical nature and which relate to events many years earlier.  See also Smith v. Derwinski, 2 Vet. App. 137, 140 (1992) (VA "is not required to accept every bald assertion [] as to service connection or aggravation of a disability.").  Thus, the lay evidence in this regard does not fall into the 2nd or 3rd categories by which lay evidence may establish a medical nexus under Jandreau, Id. (i.e., reporting a contemporaneous medical diagnosis; or, describes symptoms at the time which supports a later diagnosis by a medical professional).  

To the contrary, the only medical opinion on file addressing the matter of the relationship between the claimed headaches and military service and the service-connected PTSD are those expressed by VA examiners in January and March 2012.  The January 2012 VA examiner concluded that the headaches were a diagnosed illness and not related to environmental exposures experienced during service in the Gulf.  That examiner's comments indicated that the Veteran's headaches had only been documented since he had developed nonservice-connected hypertension.  The March 2012 VA examiner found that the headaches were less likely as not proximately due to or the result of service-connected PTSD because research articles did not show any evidence that migraine headaches were etiologically related to PTSD.  

Accordingly, the Board concludes that the Veteran's diagnosed migraine headaches are unrelated to the acute headaches during service when he had either heat exhaustion or acute infectious illnesses, and that the evidence does not show the existence of an undiagnosed illness manifested by headaches or of an unexplained chronic multi-symptom illness.  

PTSD

Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Reasonable doubt will be resolved in a claimant's favor.  38 C.F.R. § 4.3.  

The entire history is to be considered when making disability evaluations but the primary concern is the present level of disability.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995) and Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Fenderson v. West, 12 Vet. App. 119 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, because a 10 percent rating under the General Rating Formula for Mental Disorders specifically encompasses the effect of medication, it may be considered when the rating is at even higher levels.  

A 50 percent evaluation is warranted for PTSD productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Background

VAOPT records include a December 2011 screening for PTSD.  At that time the Veteran reported that his wife had left him 2 years ago because he would not seek treatment for nightmares, a bad temper, flashbacks, difficulty falling asleep, and staying asleep.  He had had suicidal thoughts 2 years ago, and now had depression and nervousness.  

On VA psychiatric examination in January 2012 the Veteran's claim file was reviewed, including electronic VA treatment records.  It was reported that the Veteran's Global Assessment of Functioning (GAF) score was 53.  It was summarized that the Veteran's level of occupational and social impairment was manifested by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  It was reported that after 25 years of marriage, the Veteran had divorced about a year ago due to PTSD symptoms.  He had worked regularly and for long hours since military service.  Staying busy, staying alone, and working had been major ways of handling his PTSD symptoms.  His PTSD symptoms included poor sleep, nightmares, and irritability but he had not complained of these.  He began to seek help after his divorce.  He had been prescribed two medications for PTSD but he reported that these were not working well.  His in-service traumatic event was re-experienced by recurrent and distressing recollections of the event, including images, thoughts or perceptions, as well as recurrent distressing dreams of the event.  He also had intense psychological distress on exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  He made efforts to avoid thoughts, feelings or conversations associated with the trauma, and also avoided activities, places or people that aroused recollections.  He had a markedly diminished interest or participation in significant activities as well as a feeling of detachment or estrangement from others.  He also had a restricted range of affect.  He had difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and an exaggerated startle response.  These symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

On mental status evaluation the Veteran had a depressed mood, anxiety, and suspiciousness.  He had mild memory loss, such as forgetting names, directions or recent events.  He had a flattened affect and difficulty in establishing and maintaining effective work and social relationships.  He had difficulty adapting to stressful circumstances, including work or a work-like setting.  He was also highly irritable.  However, he was capable of managing his financial affairs.  The examiner commented that the Veteran had worked many hours alone as a self-employed carpenter, and used work as a way of avoid unpleasant emotions.  His work efficiency was significantly reduced by his poor sleep, fatigue, depression, and irritability.  He had almost no social life and stayed home when he was not at work.  

In a September 2012 statement from the Veteran's current wife she stated that the Veteran still had nightmares, and his memory problems, and headaches were getting worse.  

A December 2011 VAOPT record noted that the Veteran had not had suicidal ideations in 2 years and he had no plans and he had no history of trying to hurt himself.  

A February 2012 VAOPT record shows that the Veteran had increasing neck pain.  Cervical spine X-ray had revealed moderate degenerative disc disease at C5-6 and the assessment was that he had intractable neck pain with radiculopathy, and likely cervical disc bulging.  A May 2012 VAOPT record shows that the Veteran's GAF score was 51.  

Submitted after the videoconference was a May 2013 VAOPT which shows that the diagnoses were PTSD and "ETOH dep in FSR."  It was noted that the Veteran's problems with his memory appeared much more severe than could be reasonably expected from PTSD, even severe PTSD.  He was to undergo testing and be evaluated for Alzheimer's disease.  On evaluation in May 2013 the Veteran reported that he felt lucky to have his wife in his life.  In addition to helping him stop drinking when they started dating 2 years ago, she also worked as he was unable to work as he used to in building homes.  He was having a hard time dealing with the fact that he formerly made over $250,000.00 yearly and helped support all of his family, including his extended family, but now couldn't work and his anxiety would not even allow him to travel to watch his step-daughter's softball tournament.  On mental status evaluation he was well groomed and fully oriented.  His speech was fluent.  As to his mood and affect, he was dysthymic.  He had no suicidal or homicidal ideation and no auditory or visual hallucinations.  His thought processes were linear and his memory was within normal limits, as were his attention and concentration.  His ability to abstract was average and his insight as well as judgment were fair.  His GAF score was 55.  In June 2013 the Veteran had a CT scan of the head which revealed atherosclerosis but no evidence of an acute intracranial process.  

As to the severity of his PTSD, the Veteran testified at the August 2013 videoconference that he could not cope with dealing with the public. He was nervous and had nightmares. He had recently been offered a "disability job" at Ft. Sill but he was at risk of losing this job if he missed more than 32 hours of work. He received only VA treatment for PTSD and took medications for it. He state that he was withdrawn, even from his family and had not seen his extended family in years.  His wife testified that he was totally withdrawn, and that he had once been a very successful carpenter but now he did not even want to leave his home. She testified that he had been a homebuilder, working with subcontractors, and in the past he had successfully operated his own company. Pages 4 through 9.  After service, he had owned his own construction company for 25 years.  Page 27. 

The Veteran further testified that he had nightmares and intrusive memories of the war. He was also hypervigilant. When asked about obsessive rituals he stated that he checked to ensure that the doors and windows of his home were locked.  

Contained in VBMS are VAOPT records which include at December 2013 record reflecting that the Veteran reported that he was unable to go to his or his wife's family Christmas gathering because he could not tolerate being around people.  He was feeling a little better most of the time but his ability to tolerate people hadn't changed on his new medication regimen.   In June 2014 he reported that he had finished a 1200 square foot house he built in his back yard for his daughter and this weekend they moved her stuff home.  He was well groomed and fully oriented.  His speech was fluent.  His mood and affect were euthymic.  He had no suicidal or homicidal ideation or any auditory or visual hallucinations.  His thought processes were linear and his memory, attention, and concentration were within normal limits.  His insight and judgment were average.  His GAF score was 55.  

Analysis

The symptoms associated with the psychiatric rating criteria are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  The Board is not limited in its determination as to the proper disability rating to be assigned based solely on the symptoms listed in the higher rating.  Rather, consideration is given to whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id. 

In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").  Thus, the impact of all psychiatric symptoms must be determined as to the level of severity those symptoms cause both socially and occupationally, as opposed to limiting consideration to those symptoms listed under that specific rating.  

In assessing the severity of the service-connected PTSD the Board notes that the current 50 percent rating encompasses the demonstrated impairment of the Veteran's affect, motivation, mood, and memory impairment.  However, the evidence shows that he has not had any suicidal ideation since a point in time several years prior to filing his claim for service connection for PTSD.  Also, to the extent that testimony was rendered which suggested that he had obsessional rituals which interfered with routine activities, upon closer assessment this behavior is no more than the typical hypervigilant activity which is a classical symptom of PTSD. As such, it is not the type of obsessional ritual which interferes with daily activity.  Moreover, there is no evidence of spatial disorientation, neglect of personal appearance or hygiene or significant impairment of his speech.  

The Board has also considered the evidence which shows that he Veteran is significantly isolated as well as the GAF scores assigned to the Veteran during the period of this claim.  As noted above, the Veteran has been assigned GAF scores ranging from 51 to 55.  The GAF score is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p.32.  A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51 to 60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  While the GAF scores do not correlate to any specific rating, the Board notes that the majority of the scores assigned reflect moderate symptomatology.  This is consistent with the Board's decision to maintain a 50 percent rating.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, and the evidence shows no distinct periods of time during the appeal period when the disorder varied to such an extent that a rating greater than currently assigned is be warranted.  Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the Board concludes that the Veteran is not entitled to a schedular rating in excess of 50 percent rating.  

Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  This requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Here, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411 the criteria of which are found by the Board to specifically contemplate the level of functional impairment caused by this disability.  Throughout this appeal the disability has been manifested by, in part, nightmares and some impairment of affect and mood, and some memory impairment.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's complaints, signs, and symptoms are congruent with the disability picture represented by the current disability rating.  Evaluations in excess of the current rating are provided for certain manifestations of service-connected PTSD, but the medical evidence demonstrates that those manifestations are not present in this case.  Specifically, a higher rating could be assigned if he develops suicidal ideation; obsessional rituals which interfere with routine activities; impaired speech, irritability with periods of violence), spatial disorientation or neglect of personal appearance and hygiene.  Thus, the rating criteria for the currently assigned ratings reasonably describe the Veteran's disability level and symptomatology.  

The Schedule for Rating Disabilities provides for evaluations based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. § 3.321(b)(1) provides for extraschedular rating in exceptional or unusual cases when the "scheduler evaluations" are inadequate as to "disability or disabilities."  In Johnson v. McDonald, No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014); -- F3d. -- ; 2014 WL 3844196 (C.A. Fed.); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013) (decided March 27, 2013) it was found that the use of the plural in the statute and regulation, the use of the word "combination" in the statute provides for extraschedular rating based on the collective impact of multiple service-connected disorders.  Specifically, it was held that with consideration of 38 C.F.R. § 4.16 (providing for an extraschedular total disability rating based on individual unemployability when service-connected disorders cumulatively preclude obtaining or retaining substantially employment), 38 C.F.R. § 3.321(b)(1) fills in the gap when there is less than total unemployability but the collective impact of all service-connected disorders is not adequately compensated under the Schedule for Rating Disabilities.  In other words, the compounding negative effects that one or more service-connected disorders may have upon each other is such that the collective impact could be greater than the sum of each individual service-connected disorders' impact or the impact as calculated by combining the service-connected disorders under 38 C.F.R. § 4.25.  Johnson v. McDonald, No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014); -- F3d. -- ; 2014 WL 3844196 (C.A. Fed.); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013) (decided March 27, 2013).  Thus, in extraschedular adjudciations under 38 C.F.R. § 3.321(b)(1), consideration is to be given to the impact of all service-connected disorders.  

Here, the Veteran's only other service-connected disorder is tinnitus which is evaluated as 10 percent disabling.  The impact of this service-connected disorder, together with the service-connected PTSD, is not shown to add any significant greater degree of overall functional impairment both socially occupationally, as reflected by the combined disability rating of 60 percent.  Thus, the Board need not proceed to the second factor, i.e., related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); see also 38 C.F.R. §§ 4.87, 4.130, Diagnostic Codes 6260, 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against a rating in excess of that currently assigned herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for CFS is denied.

Entitlement to service connection for migraine headaches is denied.  


Entitlement to an initial for PTSD in excess of 50 percent is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


